Exhibit 10.1

Analogic Corporation

Annual Incentive Plan for Fiscal Year 2010

 

 

 

Employee:         Supervisor:    Title:         Business Unit:    Corporate
Plan Year:   8/1/09 - 7/31/10    Target Level (% of salary):   

 

 

Congratulations! Analogic Corporation (the “Company”) has selected you to
participate in its Annual Incentive Plan (the “Plan”) for fiscal year 2010. A
summary of the terms of the Plan, as it applies to you, is shown below*:

 

1. Eligibility to Earn an Award

You will be eligible to earn an award under the Plan if all of the following
conditions apply:

 

  (a) Analogic achieves at least 53% of its Non-GAAP Earnings per Share (EPS)
budget for fiscal year 2010;

 

  (b) you have received a performance rating of 3.0 or higher on your
performance evaluation during the regular annual review process for fiscal year
2010; and

 

  (c) you are an employee of the Company on the date of the payment of the
award,** or your employment is terminated involuntarily on or after February 1,
2010 and you are eligible for Severance Benefits.

 

2. Performance Factors (see attachment)

The Target Level for your award is listed above. Your actual award may be
greater or less than the Target Level, depending on the Company’s performance
for the Plan year. If you are eligible to receive an award, your final award
amount will be determined based upon the following performance factors:

 

  (a) Analogic Non-GAAP EPS - 70% of your award shall be determined by
Analogic’s year-end results for Non-GAAP EPS relative to budget for fiscal year
2010.

 

  (b) Analogic Revenue - 30% of your award shall be determined by Analogic’s
year-end results for Revenue relative to budget for fiscal year 2010.

 

3. Determining Your Award

 

  (a) Your award will be equal to your Target Level multiplied by your Eligible
Base Earnings, adjusted for the actual performance measures relative to budget
attained for 2010. “Eligible Base Earnings” means total base salary payments
(including vacation, sick, and holiday pay) made through Company payroll for the
Plan year. Payments made to employees during approved medical leaves of absence
are excluded.

 

  (b) Actual awards will range from 0 to two (2) times the Target Level for the
performance factors. For Corporate VP’s and General Managers, amounts in excess
of the Target Level will be paid 50% in cash and 50% in stock.

 

  (c) If you are not eligible for an award for the entire 2010 fiscal year or if
your Target Level changes during the Plan year, your award will be prorated
based on the number of months that you were eligible to receive the award.

This document is not an employment agreement, and terms of employment are
unaffected because of this document. The Company reserves the right to adjust
awards up or down in its discretion based on exceptional circumstances. If
Analogic Non-GAAP EPS is less than 53% of budget, no awards will be earned under
this Plan.

My signature represents my receipt of the terms and understanding of this plan.

 

 

    

 

  Name      Date  

 

* For more information concerning the Plan, please contact the Human Resources
Department.

** Because payment of an award under the Plan is determined in part upon the
Company’s performance during the 2010 Fiscal Year, the payment date of any award
will be after the completion of fiscal year 2010, as determined in the sole
discretion of the Company’s Compensation Committee.



--------------------------------------------------------------------------------

Analogic Corporation

Annual Incentive Plan for Fiscal Year 2010

 

Target Level (% of Salary):    Annual Salary as of:       Target Bonus as of:
Performance Factors       Analogic Non-GAAP EPS:    70% of award    Target
Amount as of: Analogic Revenue:    30% of award    Target Amount as of:

If you are eligible to receive an award under the Plan, the following charts
describe how the amount of your award will be determined based upon the
Company’s financial performance.

 

a. Analogic Non-GAAP Earnings per Share vs. Fiscal Year 2010 Budget

 

% of

Budget

 

< 80% of

Budget

 

80% of

Budget

 

90% of

Budget

 

100% of

Budget

 

110% of

Budget

 

133% of

Budget

% of

Target

  0%   25%   50%   100%   125%   200%

Award

Amount

           

Revenue vs. Fiscal Year 2010 Budget

 

% of

Budget

 

< 97.5% of

Budget

 

97.5% of

Budget

 

100% of

Budget

 

106.2% of

Budget

   

% of

Target

  0%   25%   100%   200%    

Award

Amount

           

 

•  

Amounts earned in excess of the year-end Target Bonus will be paid 50% in cash
and 50% in stock.

 

•  

Intermediate results on above financial measures will be interpolated.

 

•  

If Analogic Non-GAAP EPS is <53% of budget, no awards will be earned under the
plan

 

•  

Your target bonus, and all variations thereof, are based on a full fiscal year
in your current position and will be prorated to reflect the actual amount of
time you are in your current role during fiscal 2010. See Section 3(c) of this
document.